DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 8/15/2022.  Claims 14 and 15 have been amended.  Claims 14-18 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 14 has been amended to recite “determining, by the processing system, using a machine learning algorithm, a cryptocurrency amount that corresponds to a portion of the request for payment based on: …a prediction by the machine learning algorithm to minimize a settlement time for a future cryptocurrency transaction”.  The remarks filed 8/15/2022 do not include support in the specification as filed for this amendment and the specification does not appear to support the amendment.  Accordingly, this feature is new matter.  
Claims 15-18 are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “future cryptocurrency transaction” in claim 14 is a relative term which renders the claim indefinite. The term “future cryptocurrency transaction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 15-18 are rejected due to their dependence on a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 14 is within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 14 recites:
14. A method for configuring and initiating a cryptocurrency payment and distribution platform, comprising: 
identifying, by a processing system having one or more processors, a fiat account associated with a user; wherein the fiat account is controlled by a financial service provider; 
identifying, by the processing system, a cryptocurrency wallet associated with a user; wherein the cryptocurrency wallet is controlled by the cryptocurrency payment and distribution platform; 
identifying, by the processing system, a cryptocurrency valuation; 
identifying, by the processing system, a fiat currency valuation; 
receiving, by the processing system, a request for payment from an entity; wherein the payment is for a product or service associated with the entity, and the request is associated with a geographical location; 
determining, by the processing system, using a machine learning algorithm, a cryptocurrency amount that corresponds to a portion of the request for payment based on: the cryptocurrency valuation and the fiat currency valuation; the geographical location; and a prediction by the machine learning algorithm to minimize a settlement time for a future cryptocurrency transaction; 
withdrawing, by the processing system, the cryptocurrency amount from the wallet; 
exchanging, by the processing system, the cryptocurrency amount for a fiat currency amount corresponding value of the cryptocurrency amount; and 
transferring the fiat currency amount to the entity to satisfy the request for the payment.


Referring to the bolded limitations above, independent claim 14 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 14 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 14 only recites the commercial interaction of conducting a transaction using the best currency available to a user.  Accordingly, claim 14 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 14, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 14 of a platform and processing system does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 14 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 14, this claim recites known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using cryptocurrency to pay for a transaction in fiat currency is well known, as is using machine learning to optimize the form of payment utilized, as evidenced by the references cited on the PTO-892s attached to the OA dated 5/13/2022 and the present OA.  Moreover, the platform and processing system of claim 14 are known devices, as discussed in paragraph [0067] of the Applicant’s specification.   Accordingly, claim 14 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 14 is not patent eligible.  Dependent claims 15-18 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 15-18 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional transaction parties (the bank and credit card company of claims 15 and 16) and applying transaction/account rules (smart contract of claims 17 and 18) (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew (US 2021/0142297) in view of Davies (US 2020/0334671).
Claim 14 recites:
A method for configuring and initiating a cryptocurrency payment and distribution platform, comprising: (Mathew, Fig. 3, [0030], method 300 where user has choice to pay with cryptocurrency)
identifying, by a processing system having one or more processors, a fiat account associated with a user; wherein the fiat account is controlled by a financial service provider; (Mathew, Fig. 1, [0029], payment device issuer system 111, including a processor 172 and cardholder account data 180A; Fig. 3, [0033], authorization to pay in fiat at 308)
identifying, by the processing system, a cryptocurrency wallet associated with a user; wherein the cryptocurrency wallet is controlled by the cryptocurrency payment and distribution platform; (Mathew, Fig. 1, [0026], intermediary system 110, cryptocurrency wallet module 112A; Fig. 3, [0038], check wallet module at 324)
identifying, by the processing system, a cryptocurrency valuation; (Mathew, Fig. 3, [0035], market values for crypto currency) 
identifying, by the processing system, a fiat currency valuation; (Mathew, [0001], value of fiat; Fig. 3, [0035], market values for crypto currency.  It is respectfully noted that paragraph [0013] of the Applicant’s specification notes a fiat currency valuation is “an exchange rate with one or more other forms of fiat”.)
receiving, by the processing system, a request for payment from an entity; wherein the payment is for a product or service associated with the entity, and (Mathew, Fig. 3, [0031], transaction request to purchase a product at 302)
the request is associated with a geographical location; (Mathew, [0036], [0049], location of transaction)
determining, by the processing system, using a machine learning algorithm, a cryptocurrency amount that corresponds to a portion of the request for payment based on: the cryptocurrency valuation and the fiat currency valuation; the geographical location; and a prediction by the machine learning algorithm to minimize a settlement time for a future cryptocurrency transaction; (Mathew, [0062], artificial intelligence software; [0035], market values for cryptocurrency; [0036], user computer system region and merchant computer system region of the transaction; Figs. 5A-5D, [0037], KYC details; [0054], settlement.  Although the disclosure in Mathew, [0062], of artificial intelligence software is believed to obviate the machine learning algorithm under BRI in view of at least paragraph [0085] of the Applicant’s specification, Mathew does not explicitly disclose “machine learning”.  Further, Mathew does not specifically disclose a prediction by the machine learning algorithm to minimize a settlement time for a future cryptocurrency transaction.  Davies, Fig. 1, [0036] discusses AI module 154 may use machine learning to predict optimal values for net settlement transfers.  Davies, [0042], further discusses net settlement module 166 that responds to instructions from the AI module 154 to execute transactions to minimize fees, and Davies, [0047], discusses the use of cash vehicles such as cryptocurrencies.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the AI of Mathew to perform the predictive functions using machine learning and AI of Davies in order to generate instructions based on predicted events as discussed in Davies, [0067].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Davies in Mathew since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of managing transactions and one of ordinary skill in the art would recognize the combination to be predictable.)
withdrawing, by the processing system, the cryptocurrency amount from the wallet; (Mathew, Fig. 3, [0039], transfer funds from wallet module at 328)
exchanging, by the processing system, the cryptocurrency amount for a fiat currency amount corresponding value of the cryptocurrency amount; and (Mathew, Fig. 3, [0039], convert the funds to fiat currency)
transferring the fiat currency amount to the entity to satisfy the request for the payment. (Mathew, Fig. 3, [0040], transfer funds to merchant at 330)  
Claim 15 recites:
The method of claim 14, wherein the financial service provider is a bank.  (Mathew, Fig. 1, [0019], issuer system 111; [0001], [0006], issuer is a bank)
Claim 16 recites:
The method of claim 15, wherein the financial service provider is a credit card company.  (Mathew, Fig. 1, payment network system 108; [0001], card networks)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew (US 2021/0142297) in view of Davies (US 2020/0334671) and further in view of Samuel (US 2019/0244207).
Claim 17 recites:
The method of claim 15, wherein the exchange is automatically performed by the cryptocurrency payment and distribution platform based at least in a part on a rule stored in a smart contract.  (Mathew, [0036], discusses user rules and Mathew, [0039], discusses converting funds.  Mathew and Davies do not specifically disclose the exchange is automatically performed by the cryptocurrency payment and distribution platform based at least in a part on a rule stored in a smart contract.  Samuel, [0002], [0034], discusses using a smart contract to control the transfer of cryptocurrency and Samuel, [0003], notes smart contracts may be used for “automatic” transfer of digital assets.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the rules of Mathew as modified by Davies with the smart contracts of Samuel in order for the transfer of possession of cryptocurrency to be autonomously self-regulated as discussed in Samuel, [0034].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Samuel in Mathew as modified by Davies since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, the three references are in the field of transactions management and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 18 recites:
The method of claim 17, wherein the rule relates to a minimum cryptocurrency valuation to be met prior to making the exchange.  (Mathew, [0036], discusses user rules and Mathew, [0039], discusses converting funds.  Mathew and Davies do not specifically disclose the rule relates to a minimum cryptocurrency valuation to be met prior to making the exchange.  Samuel, [0034], discusses a smart contract with a price floor related to minimum price to approve transaction.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the rules of Mathew as modified by Davies with the smart contract having a minimum price of Samuel in order for the transfer of possession of cryptocurrency to be autonomously self-regulated as discussed in Samuel, [0034].)

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered and are addressed below.
Regarding the objection to claim 15, the objection has been withdrawn in view of the amendment to claim 15.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding Step 2A, prong one, it does not appear any arguments were presented.  Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “claim 14 has been amended without prejudice to recite: "determining, by the processing system, using a machine learning algorithm, a cryptocurrency amount that corresponds to a portion of the request for payment based on the cryptocurrency valuation and the fiat currency valuation; the geographical location; and a prediction by the machine learning algorithm to minimize a settlement time for a future cryptocurrency transaction."  It is respectfully submitted that claim 14, as amended, is directed to statutory subject matter. In particular, claim 14, as amended, recites features that are directed to a problem rooted in computer-based cryptocurrency trading, namely settlement time for cryptocurrency transactions. In this regard, the claim provides for an artificial intelligence model and recites-4- features directed to minimizing this cryptocurrency specific problem using an artificial intelligence algorithm which predicts future transactions times. The specification provides for gathering data to predict a future direction for the settlement times. Using the data and a request submitted by the user (including the geographical location for the request), the predictive model determines what portion of the transaction should be funded using cryptocurrencies”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please also note that the arguments do not correspond to language recited in the claims.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.   Predicting a future need for cash and then selling a security, whether a stock or cryptocurrency, in anticipation is a commonplace business method.  Please see paragraph [0085] of the Applicant’s specification.  Regarding Step 2B, it does not appear any arguments were presented.
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Cella (US 2019/0340645) discusses transactions enabling systems, Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692